      Case 3:21-cv-00884-D Document 1 Filed 04/19/21                 Page 1 of 22 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 GLOBAL PLASMA SOLUTIONS, INC.,

        Plaintiff,
                                                              CIVIL ACTION NO. _____
 v.

 D ZINE PARTNERS, LLC and
 MARWA ZAATARI                                               JURY TRIAL DEMANDED

        Defendants.


                                       ORIGINAL COMPLAINT

        Plaintiff Global Plasma Solutions, Inc. (“GPS”), by and through its undersigned attorneys,

brings this Original Complaint against Defendants D Zine Partners, LLC (“D Zine”) and Marwa

Zaatari (“Zaatari”) (collectively, “Defendants”), and alleges as follows:

                                         INTRODUCTION

        1.     This case involves a reckless campaign by industry competitors of GPS to spread

false and misleading statements in an effort to advance the false narrative that GPS’s technology

is not safe. Defendants have relentlessly pursued this campaign for one purpose—to make money.

Zaatari has used her perceived status in the industry to advance this false narrative to gain an unfair

economic advantage for her company D Zine and its corporate partners.

        2.     GPS is an innovative company focused on providing consumers with safe and

effective air purification products.

        3.     As the inventor and owner of the revolutionary Needlepoint Bipolar Ionization

(NPBITM) air purification technology, GPS has worked assiduously since 2008 to build its well-
    Case 3:21-cv-00884-D Document 1 Filed 04/19/21                  Page 2 of 22 PageID 2



earned reputation for excellence and develop trust among consumers in the United States and

abroad.

          4.    Recognizing GPS’s contributions to the field, the United States Patent and

Trademark Office has issued numerous patents to GPS for its advances in air purification systems

and devices, including the technology underlying GPS’s NPBITM.

          5.    For months, Zaatari has engaged in a systematic campaign designed to smear GPS

and its technology through multiple channels, including through Zaatari’s Twitter profile, in news

articles and other literature, through The American Society of Heating, Refrigerating, and Air-

Conditioning Engineers (ASHRAE) and other industry-sponsored webinars, and online events, by

making false and outrageously misleading statements.

          6.    While Zaatari has attempted to disguise her false and misleading statements as

unbiased criticism, in reality, Zaatari’s motive has been to gain an unfair economic advantage for

her company D Zine and her other corporate partners, including enVerid Systems, Inc.

(“enVerid”).

          7.    Zaatari is a partner and, on information and belief, an owner of D Zine, a firm that

offers indoor air filtration consulting and design services, and a competitor to GPS.

          8.    Zaatari also serves as a consultant for enVerid, a direct competitor to GPS, which

offers, among other things, air purification systems.

          9.    While GPS encourages independent scientific research into the safety and efficacy

of air purification systems—including its own technology—GPS cannot sit idly while a competitor

spreads false, misleading, disparaging, and defamatory information about GPS and its products.

          10.   GPS therefore brings this lawsuit to protect itself from Defendants’ unlawful

actions and to obtain relief for the irreparable harm Defendants have caused GPS and its business.




                                                -2-
     Case 3:21-cv-00884-D Document 1 Filed 04/19/21                 Page 3 of 22 PageID 3



                                          THE PARTIES

        11.     GPS is a corporation organized under the laws of the State of Delaware with a

principal place of business at 3101 Yorkmont Road, Suite 400, Charlotte, North Carolina 28208.

        12.     Upon information and belief, Defendant D Zine Partners, LLC (“D Zine”) is an

entity formed under the laws of the State of Texas with a principal place of business at 3811 Turtle

Creek Boulevard, Suite 560, Dallas, Texas 75219.

        13.     Defendant Marwa Zaatari is an individual and, upon information and belief, is a

partner of D Zine and advisor for enVerid who, upon information and belief, is a resident of Austin,

Texas and may be served with process at 3000 South 5th Street, Austin, Texas 78704.

                                 JURISDICTION AND VENUE

        14.     This is a civil action for false advertising and unfair competition under the Lanham

Act; defamation, business disparagement, and tortious interference with existing and prospective

business relationships under Texas law; and common law unfair competition.

        15.     This Court has original subject matter jurisdiction over this action under 15 U.S.C.

§ 1121 and 28 U.S.C. §§ 1331 and 1338. This Court has supplemental jurisdiction over GPS’s

state and common law claims under 28 U.S.C. § 1367(a) because they are so related to the claims

in this action over which this Court has original jurisdiction that they form part of the same case

or controversy.

        16.     This Court also has diversity jurisdiction over this lawsuit under 28 U.S.C. § 1332

because the matter in controversy exceeds $75,000, exclusive of costs and interests, and is between

citizens of different states.

        17.     This Court has personal jurisdiction over D Zine because it is organized in the State

of Texas and maintains a principal place of business in Dallas, Texas.




                                                -3-
     Case 3:21-cv-00884-D Document 1 Filed 04/19/21                 Page 4 of 22 PageID 4



        18.     This Court has personal jurisdiction over Zaatari because she is an individual who

resides in the State of Texas.

        19.     Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1) and (b)(2)

because all Defendants reside in the State of Texas and D Zine resides within this judicial district,

and because a substantial part of the events giving rise to the claims asserted in this Complaint

occurred within this judicial district.

                                    FACTUAL BACKGROUND

A.      GPS and GPS’s Products

        20.     GPS is well-known in the air purification and quality industry for providing

customers with accurate recommendations and products that meet each individual customer’s air

quality and purification needs.

        21.     GPS’s products are based on its revolutionary Needlepoint Bipolar Ionization

technology, commonly referred to using the NPBI™ mark.

        22.     GPS’s NPBI™ is a patented technology that cleans the air by introducing ions in

the space via the airflow in the ventilation system.

        23.     GPS seeks out and obtains industry approvals from independent certifying agencies

such as UL, CE, RTCA, OSHPD, CARB, and other standard-setting bodies, and it complies with

all applicable Environmental Protection Agency regulatory requirements.

        24.     Consistent with GPS’s commitment to transparency with its customers and

potential customers, GPS prominently displays the results of tests by independents labs of its

NPBITM technology on its website, including sensitivity testing, simulation testing, specialty

testing, and field testing. A true and correct copy of the independent testing section of GPS’s

website is attached as Exhibit A.




                                                -4-
     Case 3:21-cv-00884-D Document 1 Filed 04/19/21                Page 5 of 22 PageID 5



         25.    GPS also works directly with customers—prior to any purchase—to conduct site-

specific studies that assess the performance and appropriateness of GPS’s products for their unique

needs.

         26.    As a result of these efforts, along with the time and resources GPS invests in its

products and GPS’s consistent dedication to excellence, GPS has earned a reputation as a leader

in the air quality/purification industry.

         27.    In fact, approximately 250,000 GPS NPBI™ air purification systems have been

installed worldwide, including in government buildings, hospitals, corporate facilities,

universities, and in hundreds of primary and secondary schools.

         28.    GPS’s technology is also trusted by some of the world’s leading names in aviation.

         29.    GPS is a prominent member in good standing of The American Society of Heating,

Refrigerating, and Air-Conditioning Engineers (ASHRAE), and GPS’s employees regularly lead

lectures and speak at ASHRAE meetings.

         30.    GPS also has an active membership with the American Society for Health Care

Engineering (ASHE), and its aviation products have passed the stringent RTCA DO-160 tests.

         31.    GPS’s products are routinely evaluated by leading experts, including those within

the Environment, Health, and Safety (EHS) departments representing major institutions, such as

the types of institutions identified in Paragraph 27 above.

         32.    GPS’s reputation for excellence and dedication to offering safe, high-quality

products is embodied within its GLOBAL PLASMA SOLUTIONS logo, the GPS name, and its

NPBI™ brand, all of which are readily associated with GPS and its products when encountered by

the public and entities or individuals within the industry.




                                                -5-
     Case 3:21-cv-00884-D Document 1 Filed 04/19/21                Page 6 of 22 PageID 6



B.     Zaatari’s Inaccurate, Misleading, Disparaging, and Defamatory Publications

       33.     Despite the substantial resources and effort invested by GPS to build its reputation

and to ensure that its products are safe and effective, Zaatari has embarked on a meritless campaign

to damage GPS’s reputation and goodwill by spreading false, misleading, disparaging, and

defamatory information about GPS and its products.

       34.     Zaatari has engaged, and continues to engage, in this conduct in order to encourage

the public, the industry, and GPS’s current and prospective customers to hire D Zine to perform

consulting services that, among other things, assess, design, and implement indoor air quality

solutions that compete with GPS and GPS’s products and services, as well as for the benefit of the

other companies with which Zaatari is involved, such as enVerid.

       35.     One medium through which Zaatari publishes inaccurate, misleading, disparaging,

and defamatory information about GPS and GPS’s products is Twitter.

       36.     Beginning at least as early as January 2021, Zaatari has engaged in a public smear

campaign via Twitter designed to damage GPS’s reputation and drive GPS’s customers and

potential customers away from GPS to D Zine and its corporate partners.

       37.     The timing of Zaatari’s smear campaign is no coincidence. Zaatari announced her

joining D Zine as a partner in December 2020. Almost immediately after joining D Zine—a

competitor of GPS—Zaatari’s barrage of false, misleading, disparaging, and defamatory

statements began. A true and correct copy of a LinkedIn post published by Zaatari in December

2020 announcing her arrival as a partner of D Zine is attached as Exhibit B and reproduced below.




                                               -6-
    Case 3:21-cv-00884-D Document 1 Filed 04/19/21               Page 7 of 22 PageID 7




       38.    Indeed, from January 2021 to present, Zaatari’s tweets have become increasingly

inflammatory and misleading, culminating in two tweets in April 2021 falsely and recklessly

analogizing ionizers—like GPS’s NPBITM air purification system—to cigarettes and hand

grenades.

       39.    Specifically, Zaatari’s April 7, 2021 tweet analogized “ionisers” with cigarettes,

falsely stating that “there is no safe [ioniser]” and products like GPS’s NPBI™ air purification

systems “may cause serious diseases.” A true and correct copy of the tweet is attached as Exhibit

C and reproduced below.




                                              -7-
    Case 3:21-cv-00884-D Document 1 Filed 04/19/21               Page 8 of 22 PageID 8




       40.    On April 15, 2021, Zaatari published a tweet analogizing “ionizers” to “using a

hand grenade to remove cars” from a full parking lot, falsely suggesting that products like GPS’s

NPBITM air purification systems are deadly and destructive. In the same tweet, Zaatari advertised

and included a link to the “Healthy Indoors Live Show,” with the caption “How to Prevent ‘Snake

Oil’ Sales from the IAQ Industry,” thereby falsely suggesting that ionizers—including GPS’s

NPBITM air purification systems—are ineffective, and that companies offering such products,

including GPS, engage in deceptive marking. A true and correct copy of the tweet is attached as

Exhibit D and reproduced below.




                                              -8-
    Case 3:21-cv-00884-D Document 1 Filed 04/19/21               Page 9 of 22 PageID 9




       41.    Zaatari’s tweets are the equivalent of falsely yelling “fire” in a crowded theatre.

They are designed to scare the reader and cause GPS’s customers and potential customers to hire

Zaatari and her company.

       42.    It is well engrained in the public’s consciousness that cigarettes are in fact

dangerous and often deadly, and that tobacco companies lied about this fact. Zaatari’s April 7,

2021 tweet equates ionizers with cigarettes and suggests that ionizers have all of the harmful

effects of cigarettes. Zaatari doubles down on this outrageously false statement by attaching a

picture of tobacco executives testifying before Congress, thereby equating GPS’s owners and

executives with tobacco executives, and their criminal and deceptive conduct.



                                              -9-
   Case 3:21-cv-00884-D Document 1 Filed 04/19/21                   Page 10 of 22 PageID 10



       43.        GPS’s products are safe, and Zaatari knows this fact. GPS’s employees have

worked hard to provide a safe and reliable technology. Zaatari should not be allowed to spread

false and reckless statements about GPS, its hard-working employees, and its products for personal

financial gain.

       44.        Prior to the reckless and inflammatory cigarette and grenade posts, Zaatari had been

steadily escalating her smear campaign. On January 18, 2021, Zaatari published a tweet warning

readers to “stay away” from, among other things, “ionic purifier + composite catalyst” and “bi-

polar” air purification systems—such as GPS’s NPBI™ air purification system. A true and correct

copy of the tweet is attached as Exhibit E and reproduced below.




       45.        On February 7, 2021, Zaatari published a tweet accusing companies that offer

ionizing air purification systems—such as GPS—of “cheating...when reporting test results.” A true

and correct copy of the tweet is attached as Exhibit F and reproduced below.




                                                 - 10 -
   Case 3:21-cv-00884-D Document 1 Filed 04/19/21                  Page 11 of 22 PageID 11




       46.     On March 9, 2021, Zaatari published a Twitter thread dedicated specifically to

spreading inaccurate, misleading, disparaging, and defamatory information about GPS. In the first

tweet of the thread, Zaatari called for the “defeat of ions,” and made clear that the thread is

specifically directed to “Needle Point Bi-polar Ionization”—GPS’s NPBI™ air purification

system. A true and correct copy of the entire Twitter thread is attached as Exhibit G, and the initial

tweet is reproduced below.




       47.     Zaatari then proceeded to publish links to and commentary on several “independent

studies,” in each instance representing that the “device tested is produced by [Plaintiff] GPS.”

       48.     One of the tweets, citing a study from Science Direct, falsely stated: “Claim of

reduction of particulate matter concentration: False.” But in fact, the cited study makes clear that

this test was not about “reduction of particulate matter”; rather, the study states that “[w]e also


                                                - 11 -
   Case 3:21-cv-00884-D Document 1 Filed 04/19/21               Page 12 of 22 PageID 12



observed similar ozone concentrations upstream and downstream of the ionizer, implying the

system is not generating ozone.” (emphasis added). True and correct copies of the tweet and the

cited article are attached as Exhibits G and H. Zaatari’s tweet is reproduced below.




       49.     On April 18, 2021, Zaatari published a poem via Twitter falsely suggesting that

bipolar ionizers—like GPS’s NPBITM air purification system—lead to “cancer, asthma, and

[a]sphyxiation” in children. A true and correct copy of the tweet is attached as Exhibit I and

reproduced below.



                                              - 12 -
Case 3:21-cv-00884-D Document 1 Filed 04/19/21   Page 13 of 22 PageID 13




                                 - 13 -
   Case 3:21-cv-00884-D Document 1 Filed 04/19/21                Page 14 of 22 PageID 14




       50.     In an effort to broaden the audience for these false, misleading, disparaging, and

defamatory statements, the D Zine website homepage prominently displays at least two links to

Zaatari’s Twitter account. Further, the link contained in the D Zine website header, reproduced

below (annotated), suggests that the Twitter account is the official account of D Zine. A true and

correct copy of the D Zine website homepage is attached as Exhibit J.




       51.     Sadly, this smear campaign is not limited to Zaatari’s Twitter page. Zaatari also

publishes articles promoting inaccurate, misleading, disparaging, and defamatory information

about GPS.

       52.     For example, Zaatari published an article entitled Open Letter to Address the Use

of Electronic Air Cleaning Equipment in Buildings (the “Open Letter”) on or about April 12, 2021.

A true and correct copy of the Open Letter is attached as Exhibit K.

       53.     In the Open Letter, Zaatari falsely claims that “one recent independent test (ref:2)

of [Plaintiff GPS’s] needlepoint bipolar ionization (NPBI) technology found that the strength of


                                              - 14 -
   Case 3:21-cv-00884-D Document 1 Filed 04/19/21                    Page 15 of 22 PageID 15



the ions produced appears insufficient to effectively clean the air.” In fact, the cited “independent

test” states the opposite: that “NPBI demonstrated efficacy for in-air pathogens like MS2 (virus)

and Staphylococcus Aureus (bacteria).” A true and correct copy of the “independent test” is

attached as Exhibit L.

       54.     To advance her false and misleading claims, Zaatari referenced an ASHRAE article

that was removed from circulation in May 2019—nearly two years before Zaatari published the

Open Letter. Zaatari makes no mention of the fact that the article was removed from circulation

by ASHRAE. This is another example of Zaatari’s attempt to disguise her biased and misleading

statements as credible, academic analysis.

       55.     Notably absent from Zaatari’s Twitter page and from the Open Letter is any

disclosure of Zaatari’s obvious conflict of interest. In fact, while the Open Letter indicates Zaatari

is affiliated with D Zine, it also states that there were “[n]o reported conflicts of interest” from the

authors. See Exhibit K.

       56.     Upon information and belief, Zaatari has also failed to disclose to publications such

as WIRED and Mother Jones her conflicts of interest and has made further efforts to disguise the

false and misleading nature of her statements.

       57.     Upon information and belief, Zaatari also spreads inaccurate, misleading,

disparaging, and defamatory statements about GPS and GPS’s products through her involvement

in and presentations to members of the ASHRAE, the U.S. Green Building Council, the academic

community, and other industry organizations.

       58.     Upon information and belief, Zaatari also has directly contacted GPS’s existing and

potential customers in an effort to interfere with those relationships and to gain an unfair economic

advantage for herself and D Zine.




                                                 - 15 -
   Case 3:21-cv-00884-D Document 1 Filed 04/19/21                  Page 16 of 22 PageID 16



        59.      GPS is suffering irreparable harm from Zaatari’s relentless attacks.

        60.      Zaatari’s inaccurate, misleading, disparaging, and defamatory statements have

caused substantial damage to GPS and irreparable harm to GPS’s reputation.

                                      CAUSES OF ACTION

      Count I: Federal False Advertising and Unfair Competition (15 U.S.C. § 1125(a))

        61.      GPS incorporates the preceding paragraphs of the Original Complaint by reference

as if fully set forth herein.

        62.      As described above, Defendants have made false and misleading statements in

commercial advertisements, presentations, and publications in violation of the Lanham Act, 15

U.S.C. § 1125.

        63.      These false and misleading statements were made in an effort to damage GPS’s

business and reputation and to sell products and services that directly compete with GPS for

customers and air purification solutions.

        64.      Defendants’ statements are false and misleading descriptions of fact that have or

are likely to cause confusion, mistake, or deception and misrepresent the nature, characteristics,

and qualities of GPS’s products.

        65.      The statements made by Defendants have or are likely to materially influence

purchasing decisions at least in part because the public, those in the air quality industry, and GPS’s

customers and prospective customers are misled to incorrectly believe that GPS is disreputable

and untrustworthy, and that GPS’s products are dangerous, ineffective, and/or of inferior quality.

        66.      Defendants knew or should have known that their commercial advertisements,

presentations, and publications were false and/or misleading, or acted with the intent to deceive or

in reckless disregard of the truth of such statements.




                                                - 16 -
   Case 3:21-cv-00884-D Document 1 Filed 04/19/21                 Page 17 of 22 PageID 17



        67.     Defendants’ false and misleading descriptions of fact have caused, and will

continue to cause, the loss of goodwill and the loss of current and prospective customers who, but

for Defendants’ actions, would begin or continue to do business with GPS.

                                Count II: Defamation (Texas Law)

        68.     GPS incorporates the preceding paragraphs of the Original Complaint by reference

as if fully set forth herein.

        69.     Defendants have intentionally published false statements to the public, to actual

and prospective customers of GPS, and to members of the industry directly and indirectly by virtue

of, among others, the inaccurate, misleading, disparaging, and defamatory statements described

above. Each of these statements are unambiguously defamatory based on the context.

        70.     The false statements made by Defendants refer to GPS and, in many instances,

mention GPS and/or GPS’s NPBITM air purification system by name.

        71.     These false statements expressly or impliedly asserted facts that are objectively

verifiable, such as Defendants’ inaccurate, misleading, disparaging, and defamatory statements

about the characteristics, efficacy, safety, and quality of GPS’s products.

        72.     Defendants’ written statements are also libel per se as defined by Section 73.001 of

the Texas Civil Practice and Remedies Code. In particular, Defendants’ statements impeach GPS’s

honestly, integrity, virtue, and reputation by either directly stating or indirectly implying that

GPS’s products are not only inadequate for the intended purpose, but also pose significant safety

risks to the public. These statements are reasonably calculated to produce such results, and imply

that GPS knowingly or intentionally disregards the safety and wellbeing of its customers and the

public at large in developing and promoting its products.




                                               - 17 -
   Case 3:21-cv-00884-D Document 1 Filed 04/19/21                     Page 18 of 22 PageID 18



        73.     Defendants’ written statements are defamatory per se under Texas common law

because they have injured GPS in its occupation. Among other things, Defendants have made

inaccurate, misleading, disparaging, and defamatory statements to the public, including GPS’s

customers and prospective customers, regarding the characteristics, efficacy, safety, and quality of

GPS’s products.

        74.     Upon information and belief, Defendants published these statements with actual

malice. Defendants knew or reasonably should have known that the statements in question were

false. Defendants are aware that omitting certain facts from its statements could leave a reader with

a substantially false impression. Upon information and belief, Defendants purposefully avoid the

truth by refusing to consult sources that can objectively verify the truth (or falsity) of its statements.

At the very least, Defendants are negligent in determining whether its statements are true.

        75.     Defendants’ false statements are defamatory per se, entitling GPS to a presumption

of general damages. Additionally, Defendants’ false statements directly and proximately injured

GPS, and will continue to do so. As a result, GPS has suffered and will continue to suffer general

damages, including injury to its character, reputation within the industry, and the goodwill it has

developed over many years.

        76.     Defendants’ false statements directly and proximately injured GPS, and will

continue to do so, resulting in special damages, including loss of earning capacity and loss of past

and future income.

                         Count III: Business Disparagement (Texas Law)

        77.     GPS incorporates the preceding paragraphs of the Original Complaint by reference

as if fully set forth herein.




                                                  - 18 -
   Case 3:21-cv-00884-D Document 1 Filed 04/19/21                Page 19 of 22 PageID 19



       78.     As described above, Defendants have published disparaging written statements

about GPS’s products, including the NPBITM air purification system. Defendants’ statements were

directed to, among others, GPS’s customers, prospective customers, and individuals and

businesses throughout the industry.

       79.     D Zine’s website is integral to its business, and includes—on the website

homepage—a link to Zaatari’s Twitter page. Each time a customer or prospective customer

accesses Zaatari’s Twitter page, they are confronted with Zaatari’s inaccurate, misleading,

disparaging, and defamatory statements about GPS and GPS’s products.

       80.     Defendants’ statements were and continue to be disparaging because they cast

doubt on the characteristics, efficacy, safety, and quality of GPS’s products, including the NPBITM

air purification system. Defendants accomplish this by making direct statements about GPS and

GPS’s products, often false even though they are couched as factual statements.

       81.     Defendants’ statements create a substantially false and disparaging impression by

omitting and misrepresenting material facts.

       82.     The context of these statements demonstrates that Defendants intend to cast doubt

on the characteristics, efficacy, safety, and quality of GPS’s products. These statements

demonstrate an intent to paint GPS as a producer of dangerous and unhealthy products and a

company with whom retailers and customers should sever ties.

       83.     The statements concern GPS’s economic interests because the statements go to the

heart of GPS’s character as a business, its trustworthiness, and the quality of its products. These

statements not only directly bear on the core purpose of GPS’s products, but also falsely indicate

to customers the nature of GPS’s products, including without limitation that they “may cause

serious diseases,” generate “potentially dangerous byproducts,” and “add pollutants to the space.”




                                               - 19 -
   Case 3:21-cv-00884-D Document 1 Filed 04/19/21                Page 20 of 22 PageID 20



        84.      Upon information and belief, Defendants published their statements with malice.

Defendants knew the statements in question were false, acted with reckless disregard for whether

the statements were true, acted with ill will, and intended to interfere with GPS’s economic

interests.

        85.      Defendants’ false and misleading statements have caused, and will continue to

cause, the loss of goodwill and the loss of current and prospective customers who, but for

Defendants’ actions, would continue to do business with GPS. These direct pecuniary losses are

attributable to Defendants’ false communications because, on information and belief, those false

statements have played a substantial part in causing irreparable harm to GPS’s reputation in the

industry.

             Count IV: Tortious Interference with Prospective Business (Texas Law)

        86.      GPS incorporates the preceding paragraphs of the Original Complaint by reference

as if fully set forth herein.

        87.      As described above, Defendants have made inaccurate, misleading, disparaging,

and defamatory statements regarding GPS and GPS’s products.

        88.      Upon information and belief, these statements were made willfully and

intentionally in order to interfere with GPS’s prospective business relationships and have resulted

in the loss of prospective contracts and other business.

        89.      As a result, GPS has suffered actual harm, including lost revenue and sales, and

loss of future income.

                           Count V: Common Law Unfair Competition

        90.      GPS incorporates the preceding paragraphs of the Original Complaint by reference

as if fully set forth herein.




                                               - 20 -
   Case 3:21-cv-00884-D Document 1 Filed 04/19/21                 Page 21 of 22 PageID 21



       91.     Defendants’ false and misleading descriptions of fact in commercial

advertisements, presentations, and promotional materials are likely to cause mistake and deception

among consumers as to the characteristics, efficacy, safety, and quality of GPS’s products.

       92.     Defendants’ false and misleading descriptions of fact were made intentionally and

willfully, in actual or reckless disregard for GPS.

       93.     GPS has been and will continue to be irreparably harmed unless Defendants are

enjoined from further false and misleading descriptions of fact about GPS’s products and required

to retract prior false and misleading statements.

                                         JURY DEMAND

       GPS hereby demands a trial by jury on all claims and issues so triable.

                                     PRAYER FOR RELIEF

       GPS respectfully requests that the Court enter judgment in its favor and against Defendants

as follows:

       A.      a preliminary and permanent injunction restraining Defendants, along with their

               officers, agents, servants, employees, and attorneys from making, publishing, or

               otherwise distributing false, misleading, or disparaging statements about GPS or

               any of GPS’s products; and

       B.      an award of Defendants’ profits and GPS’s damages;

       C.      an award in an amount that will enable GPS to engage in corrective advertising at

               a level that will effectively counter Defendants’ unlawful activity;

       D.      an award of GPS’s reasonable attorneys’ fees and costs of this action;

       E.      exemplary damages in a sum to be determined by the trier of fact;

       F.      pre- and post-judgment interest as allowed by law;




                                               - 21 -
   Case 3:21-cv-00884-D Document 1 Filed 04/19/21               Page 22 of 22 PageID 22



       G.     an order requiring Defendants to retract their false statements and engage in

              corrective advertising; and

       H.     such other and further relief to which GPS may be entitled.

Dated: April 19, 2021                       Respectfully submitted,

                                            MCGUIREWOODS LLP

                                            /s/ Justin Opitz                         .
                                            Justin Opitz
                                            Texas State Bar No. 24051140
                                            Matthew W. Cornelia
                                            Texas State Bar No. 24097534
                                            2000 McKinney Avenue, Suite 1400
                                            Dallas, TX 75201
                                            Tel: (214) 932-6400
                                            Fax: (214) 932-6499
                                            jopitz@mcguirewoods.com
                                            mcornelia@mcguirewoods.com

                                            Robert A. Muckenfuss (pro hac vice application
                                            forthcoming)
                                            North Carolina State Bar No. 28218
                                            Kelly A. Warlich (pro hac vice application
                                            forthcoming)
                                            North Carolina State Bar No. 51053
                                            201 North Tryon Street, Suite 3000
                                            Charlotte, NC 28202
                                            Tel: (704) 343-2000
                                            Fax: (704) 343-2300
                                            rmuckenfuss@mcguirewoods.com
                                            kwarlich@mcguirewoods.com

                                            Lucy Jewett Wheatley
                                            (pro hac vice application forthcoming)
                                            Virginia State Bar No. 77459
                                            800 East Canal Street
                                            Richmond, VA 23219
                                            Tel: (804) 775-4320
                                            Fax: (804) 698-2017
                                            lwheatley@mcguirewoods.com

                                            Counsel for Plaintiff
                                            Global Plasma Solutions, Inc.



                                             - 22 -
